Title: William Wardlaw to Thomas Jefferson, 24 August 1814
From: Wardlaw, William
To: Jefferson, Thomas


          Dear Sir  Richmond 24th Augt 1814
          Your favour of the 20th was not recd from the post office till to day. on enquiry I found the boat that you mentioned had left the Basin. I have not the lemon acid but have purchased a doz which I will send to the stage office this evening packed in a very small box directed to
			 the care the post master Milton the price I paid for it was $3.25.
          I am with much esteem Your friend &cW Wardlaw
        